In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-0578V
                                     Filed: August 24, 2016
                                          Unpublished
*********************************
SUSANNE MURPHY,                                   *
                                                  *
                         Petitioner,              *
v.                                                *
                                                  *        Attorneys’ Fees and Costs;
SECRETARY OF HEALTH                               *        Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                               *
                                                  *
                         Respondent.              *
                                                  *
****************************
Ronald Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for petitioner.
Debra Begley, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

       On June 8, 2015, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleged that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccination she received on
September 23, 2013. On May 4, 2016, the undersigned issued a decision awarding
compensation to petitioner based on the parties’ joint stipulation. (ECF No. 28).

       On July 26, 2016, petitioner filed a motion for attorneys’ fees and costs. (ECF
No. 33). Petitioner requests attorneys’ fees in the amount of $23,818.55 and attorneys’
costs in the amount of $1,370.36 for a total amount of $25,188.91. Id. In compliance


1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
with General Order #9, petitioner has filed a signed statement indicating petitioner
incurred no out-of-pocket expenses. (ECF No. 34).

        On August 4, 2016, respondent filed a response to petitioner’s motion. (ECF No.
35). Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that she “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Id. at 2. Additionally, she asserts that a reasonable amount for fees and
costs in the present case would fall between $16,000.00 and $18,000.00, citing two
“similarly situated” cases. Id. at 3.

       On August 15, 2016, petitioner filed a reply. (ECF No. 36). Petitioner argues
that respondent has offered “no detailed objections,” but only “a self-serving, [and]
exceedingly flimsy, range that is in fact not representative of fee awards in many SIRVA
cases.” Id. at 3-5. In support of her argument, petitioner pointed out “that despite the
number of SIRVA claims for which petitioner’s law firm, Conway, Homer & Chin-Caplan,
P.C. (“CHCC”), has been awarded attorneys’ fees and costs, the respondent referenced
only one[.]” Id. at 4. Petitioner contends that “[a] brief review of SIRVA cases from
CHCC revealed that CHCC has consistently been awarded an amount of attorneys’
fees and costs significantly higher than the range cited [by respondent]” Id.

       The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience evaluating fee applications in similar Vaccine
Act claims, the request appears reasonable, and the undersigned finds no cause to
reduce the requested hours or rates.

      On August 16, 2016, petitioner filed a supplemental motion for attorneys’ fees in
the amount of $1,004.50 for preparing the reply. (ECF No. 37). The undersigned finds
the additional hours spent preparing the reply to be reasonable and awards the full
amount requested. 3 Thus, the total awarded for fees and costs is $26,193.41.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motions for attorneys’ fees and costs.




3 The undersigned may reduce the attorneys’ fees sought for additional filings of a substantially similar
reply in other cases.

                                                     2
      Accordingly, the undersigned awards the total of $26,193.41 4 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Conway, Homer & Chin-Caplan, P.C.

        The clerk of the court shall enter judgment in accordance herewith. 5

IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




4This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).

5 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     3